Per Curiam:
The order appealed from should be modified by requiring as a condition of the guardian ad litem, being relieved from further action that he pay the taxable costs of the action to date. As so modified the order should be affirmed, with ten dollars costs and disbursements to the appellant. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.